


Exhibit 10.9

 

 

 

Notice of Grant of Award and Award Agreement

SureWest Communications
ID: 68-0365195
8150 Industrial Avenue, Building A
Roseville, CA 95678

 

 

 

Name: [Insert recipient’s name]

Award Number: [Insert Award Number]

Address: [Insert recipients address]

Plan: 2000

City, State Zip:

ID: [Insert recipient’s ID number]

 

 

 

Effective [Insert Date], you have been granted an award of [Insert number of
shares awarded] shares of SureWest Communications (the Company) common stock. 
These shares are restricted until the vest date(s) shown below.

 

The current total value of the award is $[Insert dollar value of award]

 

The award will vest in increments on the date(s) shown.

 

Shares

 

Full Vest Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

 

 

 

SureWest Communications

 

Date

 

 

 

 

 

 

Signature

 

Date

 

 

 

Print Name:

 

 

 

--------------------------------------------------------------------------------


 

SUREWEST COMMUNICATIONS

2000 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Payment for

 

Shares

No payment is required for the Shares you receive.

 

 

Vesting

The Shares vest in installments as shown in the Notice of Restricted Stock
Award. In addition, the Shares vest in full if any of the following three events
or conditions or circumstances occur:

 

 

 

1.     Your service as an Employee or Consultant terminates because of death or
long-term disability. (For all purposes under this Agreement, “long term
disability” shall be determined in accordance with the 2000 Equity Incentive
Plan and Section 409A and applicable regulations of the Internal Revenue Code),
or

 

 

 

2.     The Company is subject to a “Change in Control” (as defined in the Plan
and under Section 409A and applicable regulations of the Internal Revenue Code)
while you are an Employee or Consultant of the Company, and there is a Change of
Control agreement which vests your rights hereunder, and all conditions and
contingencies relating to the vesting have occurred, or

 

 

 

3.     You voluntarily retire and all the following terms and conditions apply:

 

 

 

a.     You are eligible to retire, as defined in SureWest’s retirement plan or
its equivalent as of the date you retire, and

 

 

 

b.     You freely and voluntarily retire without coercion or, at the request of
the Company, as the Company shall determine in its own discretion, and

 

 

 

c.     The Company, in its sole discretion, determines that on the date of your
retirement (1) your performance is satisfactory, (2) you are not in violation of
any provision of the Company’s Code of Ethics, (3) that but for your election to
retire, the Company would continue your employment until the unvested shares
vested in accordance with the vesting schedule, and (4) the Company determines,
in its sole discretion, that the Company’s financial condition would not be
adversely impaired, impacted or affected by vesting the remaining unvested
shares.

 

 

 

In the event of vesting resulting from separation from service, no distributions
of vested stock shall be permitted until six months after your date of
separation, if you are a specified employee as defined by Section 409A and
applicable regulations of the Internal Revenue Code (or any other such date as
may be applicable under said Code provision), and no distributions shall be made
later than two and one half months after the first of the year following your
date of separation if you are not a specified employee as defined by said Code
provision.

 

 

 

The vesting terms under this agreement can be accelerated partially or in whole
by the Compensation Committee at its sole discretion, but accelerated vesting
shall not permit any distribution except in compliance with Section 409A and
applicable regulations under the Internal Revenue Code.

 

 

Shares Restricted

Unvested Shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares, except as
provided in the next sentence. With the consent of the Compensation Committee of
the Company’s Board of Directors, you may transfer Restricted

 

--------------------------------------------------------------------------------


 

 

Shares to your spouse, children or grandchildren or to a trust established by
you for the benefit of yourself or your spouse, children or grandchildren. A
transferee of Restricted Shares must agree in writing on a form prescribed by
the Company to be bound by all provisions of this Agreement.

 

 

Forfeiture

Except as otherwise provided for or set forth below or elsewhere in this
document, if your service as an Employee of or Consultant to the Company
terminates for any reason (except as provided in this Restricted Stock
Agreement), then your Shares will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of the
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.

 

 

 

The Company determines in its sole discretion when your service terminates for
this purpose.

 

 

Stock Certificates

Your Restricted Shares will be issued and held for you by the Company. After
Shares have vested, a stock certificate for those shares will be released to you
not later than two and one half months after the end of the tax year in which
the shares have become vested, except in the event of a release or distribution
on separation from service for a specified employee as defined by the
Section 409A of the Internal Revenue Code and applicable regulations, which
shall occur subject to all limitations and restrictions applicable or made
necessary to maintain compliance with Section 409A and applicable regulations of
the Internal Revenue Code.

 

 

Voting and

 

Dividend Rights

You have the same voting, dividend and other rights as the Company’s other
shareholders.

 

 

Withholding Taxes

No stock certificates will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of the Shares. As determined by the Committee, these
arrangements may include withholding Shares of Company stock that otherwise
would be released to you when they vest. As determined by the Committee, these
arrangements may also include surrendering Shares of Company stock that have
been owned by you for no less than six months prior to the date delivered to the
Company if such shares were acquired upon the exercise of an option or upon the
vesting of restricted stock or restricted stock units. The fair market value of
the Shares you surrender, determined as of the date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes.

 

 

Restrictions on

 

Resale

By signing this Agreement, you agree not to sell any Shares at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an Employee of or Consultant to the Company, or for any other
waiting or other period following separation from service as may be required by
Section 16 of the Securities Exchange Act of 1934 or regulations promulgated
thereunder.

 

 

No Retention Rights

Your award or this Agreement do not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity.

 

 

Adjustments

As more fully described in the Plan, in the event of a stock split, a stock
dividend or a similar change in Company stock, the number of Restricted Shares
that remain subject to forfeiture will be adjusted accordingly.

 

--------------------------------------------------------------------------------


 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to choice-of-law provisions).

 

 

The Plan and

 

Other Agreements

The text of the SureWest Communications 2000 Equity Incentive Plan is
incorporated in this Agreement by reference, and shall prevail over any
inconsistent provisions herein.

 

 

Deference to Plan

 

Administrator

The Administrator of the 2000 Equity Incentive Plan has discretionary authority
with respect to the construction and interpretation of this Award. In any
dispute between or among the Committee, Board, Company, Plan Administrator, you,
any Participant, Beneficiary, or Alternate Payee, the court, arbitrator or other
decision-maker with authority to resolve the dispute shall defer to the Plan
Administrators construction or interpretation of this Award. The decision-maker
shall similarly defer to any finding of fact by the Plan Administrator or other
determination with respect to yours, any Participant’s Beneficiary’s or
Alternate Payee’s entitlements hereunder.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,


YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.  IN THE EVENT OF

A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT

AND THE PLAN, THE PLAN SHALL GOVERN.

 

--------------------------------------------------------------------------------
